October 14.2014


                                      No. 04-14-00572-CV


                                           Jose Luis Ramos.
                                              Appellant


                                                  v.



                      Slate Farm Mutual Automobile Insurance Company,
                                               Appellee


                  From the 406th Judicial District Court. Webb County. Texas
                              Trial Court No. 2013CVQ001953 D4
                          Honorable Oscar .1 I iale. Jr.. Judge Presiding


                                             ORDER

        In this Court's Order of September S. 2014. appellate deadlines in this case were suspended
until October 23. 2014. and the parties were ordered to mediation with Judge Raul Vasquez.
Appellant has filed a Notice of Mediation Settlement and Request to Continue Abatement asking
for an abatement extension until November 10. 2014. lo finalize the settlement that was reached
in mediation.


        The motion is granted and appellate deadlines are hereby suspended until November 10,
2014.


        II is so ORDERED on October 14. 2014.




                                                       Sandee Bryan Mftnon, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the sejil of the said
court on this 14"' day of October, 2014.




                                                       k€ffl/H. tfottFe. Clerk